Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000978
                                                        30-JAN-2013
                                                        10:10 AM


                         SCPW-12-0000978

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 MICHAEL C. TIERNEY, Petitioner,

                               vs.

            SHERIFF'S DIVISION, DEPARTMENT OF PUBLIC
             SAFETY, STATE OF HAWAI#I, Respondents.


                       ORIGINAL PROCEEDING

            ORDER DENYING MOTION FOR RECONSIDERATION
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of petitioner Michael C. Tierney’s
motion for reconsideration of the January 4, 2013 order denying
his petition for a writ of mandamus, which was electronically
filed by the appellate clerk on January 24, 2013, the documents
attached thereto and submitted in support thereof, and the
record,
          IT IS HEREBY ORDERED that the motion for
reconsideration is denied.
          DATED: Honolulu, Hawai#i, January 30, 2013.
                              /s/ Mark E. Recktenwald
                              /s/ Paula A. Nakayama
                              /s/ Simeon R. Acoba, Jr.
                              /s/ Sabrina S. McKenna
                              /s/ Richard W. Pollack